Citation Nr: 0617722	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-01 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a below the knee amputation of the left lower 
extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to July 
1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).

Procedural history

The veteran was initially denied compensation under the 
provisions of 38 U.S.C. § 1151 for a below the knee 
amputation of the left lower extremity in an August 2001 
rating decision.  He did not timely appeal.

In May 2003, the veteran requested that his previously-denied 
claim be reopened based on the submission of new and material 
evidence.  The August 2003 rating decision declined to reopen 
the claim, holding that new and material evidence had not 
been submitted regarding the previous denial of compensation 
under the provisions of 38 U.S.C.A. § 1151.  The veteran duly 
perfected an appeal as to that denial.

The veteran and his spouse presented testimony before a 
Veterans Law Judge at the RO in June 2004.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  

Following the June 2004 hearing, the Board reopened the claim 
in an October 2004 decision and remanded it to the Appeals 
Management Center (AMC) for the purpose of ensuring 
compliance with the notice provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and obtaining an additional 
medical opinion.  After the additional development requested 
by the Board was accomplished, the AMC again denied the 
veteran's claim in a November 2005 supplemental statement of 
the case (SSOC).  The case is now once again before the 
Board. 

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

The Veterans Law Judge who conducted the February 2004 
hearing and signed the October 2004 remand is no linger 
employed by the Board.  The veteran was sent a letter by the 
Board in April 2006 advising him of this fact and giving him 
the opportunity to provide testimony at a hearing before 
another Veterans Law Judge.  The veteran responded in May 
2006, indicating his desire to have a videoconference 
hearing.  Remand of the case is therefore necessary.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge, in accordance with applicable 
law.  A copy of the notice scheduling of 
the hearing should be placed in the 
veteran's VA claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


